Case 12-28980        Doc 84     Filed 04/16/19     Entered 04/16/19 12:43:51          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 28980
         Zoila B Vega

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/23/2012.

         2) The plan was confirmed on 11/14/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/14/2012, 01/15/2014.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/03/2013, 07/21/2015.

         5) The case was Completed on 08/14/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 81.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $31,583.93.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-28980             Doc 84         Filed 04/16/19    Entered 04/16/19 12:43:51                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $25,648.00
           Less amount refunded to debtor                                 $17.75

 NET RECEIPTS:                                                                                          $25,630.25


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,500.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,037.77
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,537.77

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Adams Family Dental                     Unsecured      1,000.00            NA              NA            0.00       0.00
 Advocate Medical Group                  Unsecured          99.00           NA              NA            0.00       0.00
 American InfoSource LP as Agent         Unsecured         947.00        950.46          950.46        251.94        0.00
 American InfoSource LP as Agent         Unsecured         967.00        971.33          971.33        257.47        0.00
 AmeriCash Loans LLC                     Unsecured            NA         799.82          799.82        212.01        0.00
 AmeriCash Loans LLC                     Unsecured      2,200.00       1,524.27        1,524.27        404.04        0.00
 AT&T                                    Unsecured         746.00           NA              NA            0.00       0.00
 AT&T Mobility II LLC                    Unsecured         632.00        632.33          632.33        167.61        0.00
 Cavalry Portfolio Services LLC          Unsecured     10,674.00     10,811.05        10,811.05      2,865.67        0.00
 CBA                                     Unsecured         215.00           NA              NA            0.00       0.00
 Chase                                   Unsecured         963.00           NA              NA            0.00       0.00
 City Of Chicago Dept Of Revenue         Unsecured          50.00           NA              NA            0.00       0.00
 CNAC                                    Secured        7,385.00       6,744.15        6,744.15      6,744.15     402.90
 Commonwealth Edison Company             Unsecured      2,176.00       2,175.56        2,175.56           0.00       0.00
 Credit Protection Association           Unsecured         723.00           NA              NA            0.00       0.00
 Enhanced Recovery                       Unsecured         513.00           NA              NA            0.00       0.00
 First Premier Bank                      Unsecured         162.00           NA              NA            0.00       0.00
 Great Lakes Educational Loan Services   Unsecured           0.00    19,178.61        19,178.61           0.00       0.00
 Great Lakes Educational Loan Services   Unsecured           0.00      7,941.68        7,941.68           0.00       0.00
 Great Lakes Educational Loan Services   Unsecured     55,921.00     29,300.88        29,300.88           0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured            NA          47.06           47.06           0.00       0.00
 Illinois Dept of Revenue 0414           Priority             NA         424.00          424.00        424.00        0.00
 Illinois Title Loans                    Secured           300.00        300.00          300.00        221.71      12.56
 Illinois Tollway                        Unsecured      3,800.00       3,751.80        3,751.80        994.48        0.00
 Internal Revenue Service                Priority             NA       6,800.00        6,800.00      6,799.99        0.00
 Jefferson Capital Systems LLC           Unsecured         112.00        112.64          112.64          29.86       0.00
 Medical Business Bureau Inc             Unsecured         165.00           NA              NA            0.00       0.00
 Midland Funding                         Unsecured      1,255.00            NA              NA            0.00       0.00
 National Recovery Agency                Unsecured         170.00           NA              NA            0.00       0.00
 Nationwide CAC LLC                      Unsecured      7,109.00       3,752.66        3,752.66        994.71        0.00
 Nationwide Credit & Collection          Unsecured         537.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-28980            Doc 84   Filed 04/16/19    Entered 04/16/19 12:43:51                Desc          Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed         Paid           Paid
 Nicor Gas                        Unsecured         559.00          696.76        696.76        184.69          0.00
 Oaklawn Radiology Imaging        Unsecured          15.00             NA            NA            0.00         0.00
 Pinnacle Credit Services         Unsecured      1,810.00              NA            NA            0.00         0.00
 Premier Bankcard                 Unsecured         470.00          470.42        470.42        124.69          0.00
 Premier Credit                   Unsecured         235.00             NA            NA            0.00         0.00
 TCF Bank                         Unsecured         256.00             NA            NA            0.00         0.00
 Travelers Insurance Company      Unsecured      1,300.00              NA            NA            0.00         0.00
 University of Illinois           Unsecured         600.00             NA            NA            0.00         0.00
 Westwood College                 Unsecured         608.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                   $0.00
       Mortgage Arrearage                                        $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                               $7,044.15          $6,965.86                 $415.46
       All Other Secured                                         $0.00              $0.00                   $0.00
 TOTAL SECURED:                                              $7,044.15          $6,965.86                 $415.46

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                   $0.00
        All Other Priority                                   $7,224.00          $7,223.99                   $0.00
 TOTAL PRIORITY:                                             $7,224.00          $7,223.99                   $0.00

 GENERAL UNSECURED PAYMENTS:                             $83,117.33             $6,487.17                   $0.00


 Disbursements:

          Expenses of Administration                             $4,537.77
          Disbursements to Creditors                            $21,092.48

 TOTAL DISBURSEMENTS :                                                                           $25,630.25




UST Form 101-13-FR-S (9/1/2009)
Case 12-28980        Doc 84      Filed 04/16/19     Entered 04/16/19 12:43:51            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
